Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amendment To Amended And Restated Credit Agreement (hereinafter
referred to as the “Amendment”) executed as of the 18th day of July, 2005, by
and among Clayton Williams Energy Inc., a Delaware corporation (“CWEI”), 
Southwest Royalties, Inc. (successor by merger to CWEI-SWR, Inc.), a Delaware
corporation (“SWR”, and together with CWEI and each of their respective
successors and permitted assigns, the “Borrowers” and each a “Borrower”),
Warrior Gas Co., a Texas corporation (“Warrior”), CWEI Acquisitions, Inc. a
Delaware corporation (“CWEI Acquisitions”), Romere Pass Acquisition L.L.C., a
Delaware limited liability company (“Romere”), CWEI Romere Pass Acquisition
Corp., a Delaware corporation (“Romere Corp”), Blue Heel Company, a Delaware
corporation (“Blue Heel”), and Tex-Hal Partners, Inc., a Delaware corporation
(“Tex-Hal” and together with Warrior, CWEI Acquisitions, Romere, Romere Corp and
Blue Heel and each of their successors and permitted assigns, the “Guarantors”
and each a “Guarantor”), JPMorgan Chase Bank, N.A. (successor by merger to Bank
One, N.A. (Illinois)), a national banking association (“JPMorgan Chase”), each
of the financial institutions which is a party hereto (as evidenced by the
signature pages to this Amendment) or which may from time to time become a party
to the Agreement pursuant to the provisions of Section 14.3 thereof or any
successor or permitted assignee thereof (hereinafter collectively referred to as
“Lenders”, and individually, “Lender”), JPMorgan Chase, as Administrative Agent
(in its capacity as Administrative Agent and together with its successors in
such capacity, “Administrative Agent”).  Capitalized terms used but not defined
in this Amendment have the meanings assigned to such terms in that certain
Amended and Restated Credit Agreement dated as of May 21, 2004, by and among
Borrowers, Guarantors, Administrative Agent and Lenders (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).

 

WITNESSETH:

 

WHEREAS, the Borrowers and the Guarantors have requested that the Administrative
Agent and the Lenders amend the Agreement to permit the Borrowers and the
Guarantors to incur up to $225,000,000 in additional unsecured indebtedness and
the Administrative Agent and the Lenders (or at least the requisite percentage
thereof)  have agreed to do so on the terms and conditions hereinafter set
forth; and

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrowers, the
Guarantors, the Administrative Agent and the Lenders, hereby agree as follows:

 


SECTION 1.         AMENDMENTS TO THE AGREEMENT.  SUBJECT TO THE SATISFACTION OR
WAIVER IN WRITING OF EACH CONDITION PRECEDENT SET FORTH IN SECTION 3 HEREOF, AND
IN RELIANCE ON THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS
CONTAINED IN THIS AMENDMENT, THE  AGREEMENT SHALL BE AMENDED IN THE MANNER
PROVIDED IN THIS SECTION 1.

 

1

--------------------------------------------------------------------------------


 


1.1          ADDITIONAL DEFINITIONS. ARTICLE I OF THE AGREEMENT SHALL BE AND IT
HEREBY IS AMENDED BY ADDING THE FOLLOWING DEFINITIONS IN THE CORRECT
ALPHABETICAL ORDER:


 

“First Amendment” means the First Amendment to Amended and Restated Credit
Agreement, dated July 18, 2005, among Borrowers, Guarantors, Administrative
Agent and Lenders.

 

“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “new Indebtedness”) incurred in exchange for, or proceeds of which
are used to refinance, all of any other permitted Indebtedness (the “Refinanced
Indebtedness”); provided that (a) such new Indebtedness is in an aggregate
principal amount not in excess of the sum of (i) the aggregate principal amount
then outstanding of the Refinanced Indebtedness (or, if the Refinanced
Indebtedness is exchanged or acquired for an amount less than the principal
amount thereof to be due and payable upon a declaration of acceleration thereof,
such lesser amount) and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such exchange or refinancing; (b) such new
Indebtedness has a stated maturity no earlier than the stated maturity of the
Refinanced Indebtedness and an average life to maturity no shorter than the
average life to maturity of the Refinanced Indebtedness; (c) such new
Indebtedness does not have a stated interest rate in excess of the stated
interest rate of the Refinanced Indebtedness and is not payable more frequently
than the Refinanced Indebtedness; (d) such new Indebtedness is incurred by only
those Persons that are obligors on the Refinanced Indebtedness; and (e) such new
Indebtedness does not contain any material terms, conditions, covenants or
defaults other than those which then exist in the Senior Note Documents or could
be included in the Senior Note Documents by an amendment or other modification
permitted under Section 8.18.

 

“Senior Note Documents” means the Senior Notes and the indenture pursuant to
which the Senior Notes are issued and the Senior Notes evidencing any Permitted
Refinancing Indebtedness and the indenture pursuant to which such Senior Notes
are issued, in each case, as amended, modified or supplemented from time to time
except as prohibited by Section 8.18 (unless waived or consented to by the
Required Lenders in accordance with Section 10.2).

 

“Senior Notes” means the notes evidencing the Indebtedness permitted under
Section 8.11(viii) and any notes evidencing Permitted Refinancing Indebtedness
with respect thereto.

 


1.2          DELETED DEFINITIONS.  ARTICLE I OF THE AGREEMENT SHALL BE AND IT
HEREBY IS AMENDED BY DELETING THE DEFINITIONS OF “CAPITAL MARKETS EVENT” AND
“UNSECURED NOTES” IN THEIR ENTIRETY.


 


1.3          MANDATORY PREPAYMENTS.  SECTION 2.7.2 OF THE AGREEMENT SHALL BE AND
IT HEREBY IS AMENDED BY DELETING THE SECOND SENTENCE OF SUCH SECTION IN ITS
ENTIRETY.

 

2

--------------------------------------------------------------------------------


 


1.4          BORROWING BASE. SECTION 4.1 OF THE AGREEMENT SHALL BE AND IT HEREBY
IS AMENDED BY ADDING THE FOLLOWING AT THE END OF SUCH SECTION:


 

Effective upon the issuance of any Senior Notes permitted by Section 8.11(viii)
at any time prior to July 29, 2005, the Borrowing Base then in effect shall
automatically be adjusted to be an amount equal to (i) $200,000,000 minus (ii)
an amount equal to the product of 0.30 multiplied by the stated principal amount
of such issued Senior Notes, and such amount shall become the new Borrowing Base
immediately upon the date of such issuance, effective and applicable to the
Borrowers, the Administrative Agent and the Lenders on such date until the next
redetermination or modification thereof hereunder.  If no Senior Notes permitted
by Section 8.11(viii) are issued prior to July 29, 2005, then the Borrowing Base
then in effect shall automatically be adjusted to be $200,000,000 effective July
29, 2005, and such amount shall become the new Borrowing Base, effective and
applicable to the Borrowers, the Administrative Agent and the Lenders on such
date until the next redetermination or modification thereof hereunder, in which
case, the Borrowers jointly and severally agree to pay to the Administrative
Agent, for the account of each Lender then a party to this Agreement, ratably in
accordance with its Pro Rata Share, a Borrowing Base increase fee equal to 0.25%
on the amount of any increase of the Borrowing Base over the Borrowing Base
previously in effect, payable within five Business Days after the effective date
of such increase of the Borrowing Base.  Notwithstanding anything to the
contrary contained herein, effective upon the issuance of any Senior Notes (but
excluding any Permitted Refinancing Indebtedness described in Section 8.11(x))
permitted by Section 8.11(viii) at any time on or after July 29, 2005, the
Borrowing Base then in effect shall automatically be reduced by an amount equal
to the product of 0.30 multiplied by the stated principal amount of such issued
Senior Notes, and the Borrowing Base as so reduced shall become the new
Borrowing Base immediately upon the date of such issuance, effective and
applicable to the Borrowers, the Administrative Agent and the Lenders on such
date until the next redetermination or modification thereof hereunder.

 


1.5          REDETERMINATION OF THE BORROWING BASE.  SECTION 4.2 OF THE
AGREEMENT SHALL BE AND IT HEREBY IS AMENDED BY AMENDING AND RESTATING THE THIRD
SENTENCE OF SUCH SECTION IN ITS ENTIRETY TO READ AS FOLLOWS:


 

By October 1 of each year beginning October 1, 2004, or within thirty (30) days
after (i) the receipt by the Borrowers of notice from the Administrative Agent
that the Lenders require a Special Redetermination, or (ii) the Borrowers give
notice to the Administrative Agent of their desire to have a Special
Redetermination performed, the Borrowers shall furnish to the Lenders a Reserve
Report in form and substance reasonably satisfactory to the Administrative
Agent, said Reserve Report to utilize economic and pricing parameters used by
the Administrative Agent as established from to time, together with such other
information, reports and data concerning the value of such Borrowing Base
Properties as the Administrative Agent shall deem reasonably necessary to
determine the value of such Borrowing Base Properties.

 

3

--------------------------------------------------------------------------------


 


1.6          DIVIDENDS. SECTION 8.10 OF THE AGREEMENT SHALL BE AND IT HEREBY IS
AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

8.10         Dividends.  No Borrower will, nor will any Borrower permit any of
its Subsidiaries to, declare or pay any dividends or make any distributions on
its Capital Stock (other than dividends payable in its own common stock) or
redeem, repurchase or otherwise acquire or retire any of its Capital Stock at
any time outstanding, except, any Subsidiary of CWEI may declare and pay
dividends or make distributions with respect to its Capital Stock to the holders
thereof.

 


1.7          INDEBTEDNESS. SECTION 8.11 OF THE AGREEMENT SHALL BE AND IT HEREBY
IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

8.11         Indebtedness.  No Borrower will, nor will any Borrower permit any
of its Subsidiaries to, create, incur or suffer to exist any Indebtedness,
except:

 

(i)            The Loans, the Guaranties and the Reimbursement Obligations.

 

(ii)           Indebtedness existing on the date hereof and described in
Schedule 8.11.

 

(iii)          Indebtedness arising under Rate Management Transactions permitted
under clause (v) of Section 8.15.

 

(iv)          At any time prior to the incurrence of the Indebtedness permitted
under clause (viii) of this Section 8.11 and the prepayment of the Senior Term
Indebtedness with the proceeds thereof, Indebtedness of any Borrower and any
Guarantor arising under the Senior Term Credit Documents.

 

(v)           Indebtedness of any Borrower to any other Borrower, or of any
Guarantor to any Borrower or to any other Guarantor, or of any Borrower to any
Guarantor; provided, that all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of all of the
Obligations in a manner and on terms and conditions reasonably satisfactory to
the Administrative Agent, provided further, that, upon the written request of
the Administrative Agent and within thirty (30) days of such request, the Credit
Parties shall cause such intercompany Indebtedness to be evidenced by promissory
notes reasonably satisfactory to the Administrative Agent, and shall cause such
promissory notes to be subject to a first priority Lien in favor of the
Collateral Agent for the benefit of the Lenders and, if any Senior Term
Indebtedness is still outstanding, the Senior Term Lenders, on terms and
conditions reasonably satisfactory to the Administrative Agent.

 

(vi)          Indebtedness consisting of Vendor Financings.

 

(vii)         Purchase Money Indebtedness and Capitalized Lease Obligations in
an aggregate amount at any time outstanding not to exceed $1,000,000.

 

4

--------------------------------------------------------------------------------


 

(viii)        Indebtedness consisting of senior unsecured notes in an aggregate
outstanding principal balance at any time not to exceed $225,000,000 and any
guarantees thereof; provided that (a) upon the incurrence thereof, no Unmatured
Default or Default has occurred and is continuing or would result therefrom, (b)
such Indebtedness is unsecured, (c) all Persons incurring such Indebtedness are
Borrowers and/or Guarantors, (d) the stated maturity date with respect to such
Indebtedness is not earlier than the seventh anniversary of the initial issuance
of Senior Notes, (e) the annual coupon interest rate with respect to such
Indebtedness is fixed at a rate that does not exceed 9.50% per annum and is
payable no more frequently than quarterly, (f) the negative covenants and events
of default in the Senior Note Documents (or other provisions which have the same
effect as negative covenants or events of default) are not more restrictive on
any Borrower or any Guarantor than those set forth in the draft of the
Description of the Notes provided to the Lenders prior to the date of the First
Amendment, (g) except in connection with a “change of control” put option or
certain other triggering events relative to asset dispositions as set forth in
such Description of the Notes, the Senior Note Documents do not provide for or
otherwise require any mandatory redemption, repayment, defeasance, repurchase or
other amortization of principal prior to scheduled maturity, and (h) promptly
after the date such Indebtedness is initially incurred and in any event within
ten (10) days after such Indebtedness is initially incurred, the net proceeds
thereof are first used to pay in full the Indebtedness permitted under the
foregoing clause (iv) of this Section 8.11, and any remaining net proceeds are
applied to prepay, without premium or penalty but subject to the funding
indemnification amounts required by Section 3.4, the outstanding Loans.

 

(ix)           Unsecured Indebtedness not included in the foregoing clauses (i)
through (viii) which does not exceed at any time outstanding $5,000,000.

 

(x)            Indebtedness which constitutes Permitted Refinancing Indebtedness
of Indebtedness described in clause (viii) of this Section 8.11 and any
guarantees thereof.

 

(xi)           Indebtedness arising under renewals or extensions of (but not
increases in the principal amount) of the Indebtedness described in any of the
foregoing clauses (ii) and (iv).

 


1.8          AMENDMENT OF CERTAIN DOCUMENTS.  SECTION 8.18 SHALL BE AND IT
HEREBY IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

8.18         Amendments to Organizational and Other Documents.  No Borrower
will, nor will any Borrower permit any other Credit Party to, enter into or
permit any modification or amendment of, or waive any material right or
obligation of any Person under (a) its Organizational Documents other than
amendments, modifications and waivers which will not, individually or in the
aggregate, have a Material Adverse Effect, or (b) any Senior Term Credit
Document or Senior Note Document if the effect of any such modification or
amendment is to (i) increase the maximum principal amount of the Senior Term
Indebtedness or Senior Notes or rate of interest on any of the Senior Term
Indebtedness or Senior Notes (other than as a result of the imposition of a
default rate of

 

5

--------------------------------------------------------------------------------


 

interest in accordance with the terms of the Senior Term Credit Documents and
the Senior Note Documents), (ii) change or add any event of default or any
covenant with respect to the Senior Term Indebtedness or the Senior Note
Documents if the effect of such change or addition is to cause any one or more
of the Senior Term Credit Documents or the Senior Note Documents to be more
restrictive on any Credit Party than such Senior Term Credit Documents or such
Senior Note Documents were prior to such change or addition, (iii) change the
dates upon which payments of principal or interest on the Senior Term
Indebtedness or the Senior Note Documents are due, (iv) change any redemption or
prepayment provisions of the Senior Term Indebtedness or the Senior Note
Documents, or (v) grant any Liens in any assets or properties of any Credit
Party, other than the Liens granted to secure the Senior Term Indebtedness under
the Loan Documents.

 


1.9          CONSOLIDATED CURRENT RATIO.  SECTION 8.22.1 OF THE AGREEMENT SHALL
BE AND IT HEREBY IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

8.22.1.     Consolidated Current Ratio. CWEI will not permit the Consolidated
Current Ratio as of the end of any Fiscal Quarter to be less than 1.00 to 1.00.

 


1.10        RESTRICTIONS ON PREPAYMENT. SECTION 8.27 OF THE AGREEMENT SHALL BE
AND IT HEREBY IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

8.27         Restriction on Payments of Certain Indebtedness.  Prior to the
termination of all Commitments and the payment and performance in full of the
Obligations, CWEI will not, nor will CWEI permit any other Credit Party to,
directly or indirectly, retire, redeem, defease, repurchase or prepay prior to
the scheduled maturity thereof any part of the principal of, or interest on, the
Senior Term Indebtedness, the Senior Notes or any Permitted Refinancing
Indebtedness thereof; provided that (i) so long as (a) no Default or Unmatured
Default exists on the date any such payment is made or would be caused thereby,
and (b) before and after giving effect to any such payment, the Available
Aggregate Commitment is not less than ten percent (10%) of the Borrowing Base
then in effect, the Borrowers may prepay all or any portion of the outstanding
principal balance of the Senior Term Indebtedness and any accrued but unpaid
interest required to be paid in connection with such prepayment; (ii) so long as
(a) no Default or Unmatured Default exists on the date such payment is made or
would be caused thereby and (b) the Borrowers are in compliance with Section
2.7.2 after giving effect to such payment, the Borrowers may retire, redeem,
defease, repurchase or prepay all or any portion of the Senior Term
Indebtedness, the Senior Notes and/or any Permitted Refinancing Indebtedness
thereof, and any accrued but unpaid interest or any premium required to be paid
in connection with such prepayment, with the net proceeds of any sale of Capital
Stock (other than Disqualified Capital Stock) of CWEI or the net proceeds of any
Permitted Refinancing Indebtedness; and (iii) so long as (a) no Default or
Unmatured Default exists on the date such payment is made or would be caused
thereby and (b) the Borrowers are in compliance with Section 2.7.2 after giving
effect to such prepayment, upon the initial issuance of any Senior Notes, the
Borrowers shall retire, redeem, defease, repurchase or prepay in full the
outstanding principal balance of the Senior Term

 

6

--------------------------------------------------------------------------------


 

Indebtedness, and any accrued but unpaid interest thereon with the net proceeds
of the issuance of the Senior Notes.

 


SECTION 2.         CONSENT AND REAFFIRMATION OF GUARANTORS.  BY THEIR EXECUTION
HEREOF, EACH GUARANTOR HEREBY (I) ACKNOWLEDGES RECEIPT OF THIS AMENDMENT, (II)
CONSENTS TO THE BORROWERS’ EXECUTION AND DELIVERY HEREOF; (III) AGREES TO BE
BOUND HEREBY; (IV) AFFIRMS THAT NOTHING CONTAINED THEREIN SHALL MODIFY IN ANY
RESPECT WHATSOEVER ITS GUARANTY OF THE OBLIGATIONS OF THE BORROWERS TO LENDERS
PURSUANT TO THE TERMS OF ITS GUARANTY IN FAVOR OF ADMINISTRATIVE AGENT AND THE
LENDERS AND (V) REAFFIRMS THAT ITS GUARANTY IS AND SHALL CONTINUE TO REMAIN IN
FULL FORCE AND EFFECT.


 


SECTION 3.         CONDITIONS.  THE AMENDMENTS TO THE AGREEMENT CONTAINED IN
SECTION 1 OF THIS AMENDMENT SHALL BE EFFECTIVE UPON THE SATISFACTION OF EACH OF
THE CONDITIONS SET FORTH IN THIS SECTION 3.


 


3.1          EXECUTION AND DELIVERY.  EACH BORROWER AND EACH GUARANTOR SHALL
HAVE EXECUTED AND DELIVERED THIS AMENDMENT.


 


3.2          REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES
OF EACH BORROWER UNDER THE AGREEMENT, AS AMENDED BY THE AMENDMENT ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE, AS IF THEN MADE (EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE).


 


3.3          NO EVENT OF DEFAULT.  NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING NOR SHALL ANY EVENT HAVE OCCURRED OR FAILED TO OCCUR WHICH, WITH
THE PASSAGE OF TIME OR SERVICE OF NOTICE, OR BOTH, WOULD CONSTITUTE AN EVENT OF
DEFAULT.


 


3.4          OTHER DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH
OTHER INSTRUMENTS AND DOCUMENTS INCIDENTAL AND APPROPRIATE TO THE TRANSACTION
PROVIDED FOR HEREIN AS THE ADMINISTRATIVE AGENT OR ITS SPECIAL COUNSEL MAY
REASONABLY REQUEST, AND ALL SUCH DOCUMENTS SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


3.5          SENIOR TERM INDEBTEDNESS CONSENT.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A COPY OF A CONSENT TO THE INCURRENCE OF THE INDEBTEDNESS UNDER
THE SENIOR NOTES (AS DEFINED IN THE AGREEMENT AFTER GIVING EFFECT TO THIS
AMENDMENT), IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
EXECUTED BY THE HOLDERS OF THE SENIOR TERM INDEBTEDNESS (OR AT LEAST THE
REQUISITE PERCENTAGE THEREOF).


 


SECTION 4.         REPRESENTATIONS AND WARRANTIES OF BORROWERS.  TO INDUCE THE
LENDERS TO ENTER INTO THIS AMENDMENT, THE BORROWERS HEREBY REPRESENT AND WARRANT
TO THE LENDERS AS FOLLOWS:


 


4.1          REAFFIRMATION OF REPRESENTATIONS AND WARRANTIES/FURTHER
ASSURANCES.  AFTER GIVING EFFECT TO THE AMENDMENTS HEREIN, EACH REPRESENTATION
AND WARRANTY OF ANY BORROWER OR ANY GUARANTOR CONTAINED IN THE AGREEMENT OR IN
ANY OF THE OTHER LOAN DOCUMENTS IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
THE DATE HEREOF (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES RELATE
SOLELY TO AN EARLIER DATE).

 

7

--------------------------------------------------------------------------------


 


4.2          CORPORATE AUTHORITY; NO CONFLICTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH BORROWER AND EACH GUARANTOR (TO THE EXTENT A PARTY HERETO OR
THERETO) OF THIS AMENDMENT AND ALL DOCUMENTS, INSTRUMENTS AND AGREEMENTS
CONTEMPLATED HEREIN ARE WITHIN EACH SUCH BORROWER’S OR SUCH GUARANTOR’S
CORPORATE OR OTHER ORGANIZATIONAL POWERS, HAVE BEEN DULY AUTHORIZED BY NECESSARY
ACTION, REQUIRE NO ACTION BY OR IN RESPECT OF, OR FILING WITH, ANY COURT OR
AGENCY OF GOVERNMENT AND DO NOT VIOLATE OR CONSTITUTE A DEFAULT UNDER ANY
PROVISION OF ANY APPLICABLE LAW OR OTHER AGREEMENTS BINDING UPON ANY BORROWER OR
ANY GUARANTOR OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF
THE ASSETS OF ANY BORROWER OR ANY GUARANTOR EXCEPT FOR PERMITTED LIENS AND
OTHERWISE AS PERMITTED IN THE AGREEMENT.


 


4.3          ENFORCEABILITY.  THIS AMENDMENT CONSTITUTES THE VALID AND BINDING
OBLIGATION OF EACH BORROWER AND EACH GUARANTOR ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS (I) THE ENFORCEABILITY THEREOF MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING CREDITOR’S RIGHTS GENERALLY,
AND (II) THE AVAILABILITY OF EQUITABLE REMEDIES MAY BE LIMITED BY EQUITABLE
PRINCIPLES OF GENERAL APPLICATION.


 


SECTION 5.         MISCELLANEOUS.


 


5.1          REAFFIRMATION OF LOAN DOCUMENTS AND LIENS.  ANY AND ALL OF THE
TERMS AND PROVISIONS OF THE AGREEMENT AND THE LOAN DOCUMENTS SHALL, EXCEPT AS
AMENDED AND MODIFIED HEREBY, REMAIN IN FULL FORCE AND EFFECT.  EACH BORROWER
HEREBY AGREES THAT THE AMENDMENTS AND MODIFICATIONS HEREIN CONTAINED SHALL IN NO
MANNER AFFECT OR IMPAIR THE LIABILITIES, DUTIES AND OBLIGATIONS OF SUCH BORROWER
OR ANY GUARANTOR UNDER THE AGREEMENT AND THE OTHER LOAN DOCUMENTS OR THE LIENS
SECURING THE PAYMENT AND PERFORMANCE THEREOF.


 


5.2          PARTIES IN INTEREST.  ALL OF THE TERMS AND PROVISIONS OF THIS
AMENDMENT SHALL BIND AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


 


5.3          LEGAL EXPENSES.  THE BORROWERS HEREBY AGREE, JOINTLY AND SEVERALLY,
TO PAY ALL REASONABLE FEES AND EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT
INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION,
NEGOTIATION AND EXECUTION OF THIS AMENDMENT AND ALL RELATED DOCUMENTS.


 


5.4          COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT;
SIGNATURE PAGES MAY BE DETACHED FROM MULTIPLE SEPARATE COUNTERPARTS AND ATTACHED
TO A SINGLE COUNTERPART SO THAT ALL SIGNATURE PAGES ARE PHYSICALLY ATTACHED TO
THE SAME DOCUMENT.  HOWEVER, THIS AMENDMENT SHALL BIND NO PARTY UNTIL THE
BORROWERS, THE GUARANTORS, THE LENDERS (OR AT LEAST THE REQUISITE PERCENTAGE
THEREOF), AND THE ADMINISTRATIVE AGENT HAVE EXECUTED A COUNTERPART.  DELIVERY OF
PHOTOCOPIES OF THE SIGNATURE PAGES TO THIS AMENDMENT BY FACSIMILE OR ELECTRONIC
MAIL SHALL BE EFFECTIVE AS DELIVERY OF MANUALLY EXECUTED COUNTERPARTS OF THIS
AMENDMENT.


 


5.5          COMPLETE AGREEMENT.  THIS AMENDMENT, THE AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE

 

8

--------------------------------------------------------------------------------


 


PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.


 


5.6          HEADINGS.  THE HEADINGS, CAPTIONS AND ARRANGEMENTS USED IN THIS
AMENDMENT ARE, UNLESS SPECIFIED OTHERWISE, FOR CONVENIENCE ONLY AND SHALL NOT BE
DEEMED TO LIMIT, AMPLIFY OR MODIFY THE TERMS OF THIS AMENDMENT, NOR AFFECT THE
MEANING THEREOF.


 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this First Amendment to Amended and
Restated Credit Agreement to be duly executed as of the date first above
written.

 

 

BORROWERS:

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Mark Tisdale

 

 

Mark Tisdale, Vice President and General
Counsel

 

 

 

 

 

SOUTHWEST ROYALTIES, INC.

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Mark Tisdale

 

 

Mark Tisdale, Vice President

 

 

 

 

 

GUARANTORS:

 

 

 

WARRIOR GAS CO.

 

a Texas corporation

 

 

 

 

 

By:

/s/ Mark Tisdale

 

 

Mark Tisdale, Secretary

 

 

 

 

 

CWEI ACQUISITIONS, INC.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Mark Tisdale

 

 

Mark Tisdale, Secretary

 

 

 

 

 

ROMERE PASS ACQUISITION L.L.C.

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Mark Tisdale

 

 

Mark Tisdale, Vice President

 

--------------------------------------------------------------------------------


 

 

CWEI ROMERE PASS ACQUISITION CORP.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Mark Tisdale

 

 

Mark Tisdale, Vice President

 

 

 

 

 

BLUE HEEL COMPANY

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Mark Tisdale

 

 

Mark Tisdale, Vice President

 

 

 

 

 

TEX-HAL PARTNERS, INC.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Mark Tisdale

 

 

Mark Tisdale, Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

(successor by merger to Bank One, N.A. (Illinois)),

 

as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Wm. Mark Cranmer

 

Name:  Wm. Mark Cranmer

 

Title:    Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND

 

as Co-Agent and a Lender

 

 

 

By:

/s/ Amena Nabi

 

Name:

AMENA NABI

 

Title:

ASSISTANT VICE PRESIDENT

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.

 

as Syndication Agent and a Lender

 

 

 

By:

/s/ Kimberly Coil

 

Name:

Kimberly Coil

 

Title:

Assistant Vice President

 

 

 

 

 

By:

/s/ Ali Ahmed

 

Name:

Ali Ahmed

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

as Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Betsy Jocher

 

Name:

Betsy Jocher

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Larry Robinson

 

Name:

Larry Robinson

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

FORTIS CAPITAL CORP.

 

as a Lender

 

 

 

 

 

By:

/s/ Michele Jones

 

Name:

Michele Jones

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

as a Lender

 

 

 

 

 

By:

/s/ Alison Fuqua

 

Name:

Alison J. Fuqua

 

Title:

Corporate Banking Officer

 

--------------------------------------------------------------------------------


 

 

GUARANTY BANK

 

as a Lender

 

 

 

 

 

By:

/s/ Kelly L. Elmore III

 

Name:

Kelly L. Elmore III

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

NATEXIS BANQUES POPULAIRES

 

as a Lender

 

 

 

 

 

By:

/s/ Donovan C. Broussard

 

Name:

Donovan C. Broussard

 

Title:

Vice President and Manager

 

 

 

 

 

By:

/s/ Daniel Payer

 

Name:

Daniel Payer

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF TEXAS, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ J. Michael Delbridge

 

Name:

J. Michael Delbridge

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------